Exhibit 99.1 Press release International Road Dynamics, a Quarterhill Company, Awarded $5.0 Million Contract Long-term contract bolsters recurring revenue stream OTTAWA, Canada – July 25, 2017 – Quarterhill Inc. (“Quarterhill”) (TSX:QTRH) (NASDAQ:QTRH), announces today that its wholly owned subsidiary, International Road Dynamics Inc. (“IRD”), has been awarded a new five-year contract valued at up to $5.0 million with the British Columbia Ministry of Transportation and Infrastructure for the continuation of maintenance and services for the Weigh2GoBC Program. Under terms of the contract, IRD will provide ongoing maintenance and technical support services for a five-year period.The contract also includes options for enhancements and upgrades and for the provision of Weigh2GoBC software, hardware, and implementation services to be deployed to additional sites to expand the system network. “We are pleased to receive this long-term commitment for the Weigh2GoBC Program,” said Terry Bergan President and CEO of IRD.“This contract adds to our recurring revenues and supports our corporate strategy of growth in our Maintenance and Service business.” Weigh2GoBC is a network of Weigh-In-Motion and Automatic Vehicle Identification (“AVI”) technologies designed to enable more efficient movement of commercial vehicles throughout the province.Once a commercial vehicle (equipped with a transponder) in the Weigh2GoBC Program has been initially checked at a Weigh2GoBC enabled station, it can be given a bypass at all subsequent inspection stations for up to the next 24 hours. Since 2009, the Weigh2GoBC Program has resulted in over $23 million in savings for carriers with respect to driver time and fuel.The number of green lights (or bypasses) issued to drivers is more than 1.3 million which translates into 1.5 million kilograms of Greenhouse Gas (“GHG”) savings.Every bypass saves 1.12 kilograms of GHG. IRD provided the on-site technology, software, integration, and maintenance/service for all the Weigh2GoBC sites.There are 11 locations throughout the province, and the Ministry has plans for additional sites.
